On July 27,2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of four (4) years, with one (1) year suspended, for violation of the conditions of a suspended sentence, for the offense of Fraudulently Obtaining Dangerous Drugs, a felony.
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 5th day of October, 2007.
DATED this 23rd day of October, 2007.
The defendant was not present. However, Eric Olson, counsel for the defendant, was prepared to proceed in her behalf. The state was represented by Mark Murphy.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.